358 U.S. 903
79 S. Ct. 231
3 L. Ed. 2d 226
Harry LEV, petitioner,v.UNITED STATES of America.
No. 435.

Raymond WOOL, petitioner,
v.
UNITED STATES of America.
No. 436.
Marvin RUBIN, petitioner,
v.
UNITED STATES of America.
No. 437.
Supreme Court of the United States
December 8, 1958
Page 903-continued.
In No. 435 petition for writ of certiorari to the United States Court of Appeals for the Second Circuit granted limited to questions 5, 6, and 7 presented by the petition for the writ which read as follows:
'5. Is it proper for a reviewing court to make an examination in camera of a sealed summary of a witness's prior statement to a government investigator furnished it by the prosecutor and of ex parte affidavits pertaining to the summary in order to determine whether the summary is discoverable under the provisions of Title 18 U.S.C., Section 3500, when no claim is made that it contained irrelevant or extraneous matter?
'6. Are not summaries and reports of prior statements made by witnesses to a government investigator available to the defendant under the provisions of Title 18 U.S.C., Section 3500?
'7. Does Title 18 U.S.C. Section 3500, provide the sole procedure by which such summaries and reports are to be made available to defendants?'
In No. 436 petition for writ of certiorari to the United States Court of Appeals for the Second Circuit granted limited to question 2 presented by the petition for the writ which reads as follows:
'2. Whether the rights of the petitioner were substantially prejudiced when the trial court denied the motion of the defendants to direct the Government to produce a statement which a witness for the Government had previously given to government agents, in direct violation of this Court's decision in Jencks v. U. S., 353 U.S. 657, 77 S. Ct. 1007, 1 L. Ed. 2d 1103.'
In No. 437 petition for writ of certiorari to the United States Court of Appeals for the Second Circuit granted.
The cases are consolidated and a total of three hours allowed for oral argument.
Mr. Justice STEWART took no part in the consideration or decision of these applications.


1
Mr. Anthony Bradley Eben, for petitioner Lev.


2
Mr. Albert H. Treiman, for petitioner Wool.


3
Mr. Isidor Enselman, for petitioner Rubin.


4
Solicitor General Rankin, Assistant Attorney General Anderson, Beatrice Rosenberg and Julia P. Cooper, for the United States.